F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                         JUL 27 2000
                                 TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                                Clerk

 EINSTEIN (BOSS MAN), a/k/a
 ACCOUNTABILITY BURNS,

          Plaintiff-Appellant,
                                                        No. 00-5054
 v.                                               (D.C. No. 74-CV-153-E)
                                                        (N.D. Okla.)
 TULSA COUNTY ELECTION
 BOARD,

          Defendant-Appellee.


                             ORDER AND JUDGMENT *


Before SEYMOUR, Chief Judge, EBEL, and BRISCOE, Circuit Judges.


      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The cause is

therefore ordered submitted without oral argument.

      Einstein (Boss Man) a/k/a Accountability Burns appeals the district court

order denying his motions for new trial, retrial and change of venue, and his


      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, or collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
motion to reinstate the case. The district court denied plaintiff’s motion to

proceed in forma pauperis and plaintiff now seeks leave to proceed in forma

pauperis in this court.

      In ruling on plaintiff’s motions, the district court reviewed docket entries

24, 25, 26, 27, and 28, and concluded that the motions raised new claims and

therefore should have been pursued as new original actions. The record on

appeal consists of material from a case originally filed in 1974 and copies of

media articles, many of which are annotated by plaintiff. The record does not,

however, contain the docket entries ruled on by the district court. We therefore

have nothing to review. The motion for leave to proceed in forma pauperis is

denied and the appeal is DISMISSED. 1

                                        ENTERED FOR THE COURT


                                        Stephanie K. Seymour
                                        Chief Judge




      1
          Mr. Einstein’s motion for default judgment is denied.

                                         -2-